Citation Nr: 1038782	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  02-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for a torn lateral 
meniscus of the right knee, postoperative, with internal 
derangement and pain secondary to osteoarthritis, currently rated 
as 20 percent disabling, prior to October 5, 2006.

2.  Entitlement to a separation rating for limitation of right 
knee extension, prior to October 5, 2006.

3.  Entitlement to an increased rating for status post total knee 
replacement, currently rated as 30 percent disabling, from 
December 1, 2007.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2003, the Board remanded this case for a hearing before a 
Veterans Law Judge.  In April 2004, a videoconference hearing was 
conducted before a Veterans Law Judge.  The appellant along with 
his wife provided sworn testimony, and a copy of the transcript 
is associated with the claims folder.  In December 2004, the 
Board remanded this case for additional development to include 
obtaining medical records associated with a Social Security 
Administration (SSA) disability award.

In March 2008, the Board remanded this case for further 
evidentiary development.  The case has been returned to the Board 
for consideration.

It is noted that, during remand status, the VLJ that presided 
over the appellant's Board hearing retired.  Thereafter, VA 
notified the appellant of the VLJ's retirement and provided him 
an opportunity for another hearing.  Correspondence dated May 
2010 reflects that the appellant declined a new hearing.



FINDINGS OF FACT

1.  Prior to October 5, 2006, the appellant's right knee 
disability was manifested by complaints of pain, with no more 
than moderate subluxation and instability.

2.  The appellant had painful motion resulting in limitation of 
extension prior to October 5, 2006.

3.  The appellant underwent a total knee replacement in October 
2006; following this surgery and convalescence until December 1, 
2007, his disability was manifested by complaints of pain, 
stiffness, and swelling per his own statements.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior 
to October 5, 2006, for a torn lateral meniscus of the right 
knee, postoperative, with internal derangement and pain secondary 
to osteoarthritis, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

2.  Prior to October 5, 2006, a separate 10 percent rating for 
right knee painful motion and limitation of extension is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003-5010 and 5261 (2009). 

3.  A disability rating in excess of 30 percent for residuals of 
a total right knee arthroplasty is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Code 5055 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

For an increased compensation issue, 38 U.S.C.A. § 5103(a) 
requires at a minimum that the Secretary notify the claimant that 
to substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).

A review of the record discloses that preadjudicatory notice was 
not sent to the appellant.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant because the post-adjudicatory letters 
dated January 2004 (VCAA letter) and May 2006 (Dingess/Hartman 
letter) essentially comply with statutory notice requirements as 
outlined above.  In January 2004, VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish entitlement to 
the benefits sought including the types of evidence that would 
assist in this matter.  In May 2006, VA notified the appellant of 
the disability rating and effective date elements of his claim.

The Board finds that there is no prejudice to the appellant in 
the timing errors because the claims were subsequently 
readjudicated in June 2007 and VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying him 
of the actions taken and evidence obtained or received.  He was, 
therefore, afforded due process of law.  It is noted that a 
timing error can be cured by statutory compliant VCAA 
notification followed by readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

The Board is cognizant that the Dingess/Hartman notice letter was 
sent in conjunction with an award letter for diabetes mellitus 
and notice of deferred action on matters not before the Board.  
Notwithstanding, the May 2006 Dingess/Hartman notice was included 
as a separate document labeled "Attachment 3 Text" and the 
Board finds that it clearly pertains broadly to any and all 
claims involving disability rating and effective date elements.  
Furthermore, sworn testimony from the appellant's April 2004 
hearing reflects actual knowledge of what was necessary to 
establish entitlement to the benefits sought.

Essentially, the Board concludes that the appellant has not been 
deprived of information needed to substantiate his claims and the 
very purpose of the VCAA notice has not been frustrated by the 
timing error here or the inclusion of the Dingess/Hartman notice 
in VA mailings addressing other issues not before the Board.

Additionally, the Board has considered the adequacy of the VCAA 
notice in light of the Court decision in Vazquez- Flores v. 
Peake, 33 Vet.App. 27 (2008).  The Boards finds that the VCAA 
notice is adequate as the Dingess/Hartman letter informs the 
appellant that, in evaluating claims for increase, VA looks at 
the nature and symptoms of the condition, severity and duration 
of the symptoms, and impact on employment.  Furthermore, sworn 
testimony from the April 2004 videoconference hearing addressing 
these elements suggests actual knowledge of the criteria for 
increase.  The actual schedular criteria were provided in an 
August 2002 Statement of the Case and a March 2004 Supplemental 
Statement of the Case.  The fundamental fairness of the 
adjudication process is not compromised here.

In the circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, private, and 
VA treatment records have been associated with the claims folder 
along with record from the Social Security Administration (SSA).  
VA afforded the appellant an opportunity to appear for a hearing.  
The appellant testified before a VLJ in April 2004.  The hearing 
transcript reflects that the VLJ accepted testimony with regard 
to his claim.  Although the submission of additional evidence was 
not suggested, it was clear that additional evidence had to be 
obtained by VA based on testimony that the appellant had been 
awarded SSA disability.  It is noted that the Board subsequently 
remanded the case for further evidentiary development.  The 
actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103. 

Additionally, VA afforded the appellant examinations.  The VA 
examinations are adequate as they reflect a pertinent medical 
history, review of the documented medical history, clinical 
findings, and a diagnosis.  It is noted that the adequacy of the 
examinations has not been challenged by either the appellant or 
his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Increase

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 C.F.R. 
§ 4.14.  The Court has held that a Veteran may not be compensated 
twice for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
Veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate ratings 
under Diagnostic Codes evaluating instability (Code 5257, 5262, 
and 5263) and those evaluating range of motion (Codes 5003, 5010, 
5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Where a claimant 
has both limitation of flexion and limitation of extension of the 
same leg, they must be rated separately under diagnostic codes 
5260 and 5261 to adequately compensate for functional loss 
associated with injury to the leg.  See VAOPGCPREC 9-2004.  As 
such, arthritis of the right knee, and the functional limitation 
associated with that process are rated separately under those 
provisions.

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001) 
(noting that staged ratings are assigned at the time an initial 
disability rating is assigned).  In Hart v. Mansfield, the Court 
extended entitlement to staged ratings to claims for increased 
disability ratings where "the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the disability picture 
has changed in part due to an operative procedure and a staged 
rating/reclassified disability evaluation is warranted, as 
discussed below.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Diagnostic Code 5257 provides as follow:  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and severe 
recurrent subluxation or lateral instability of the knee is rated 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
It should also be noted that use of terminology such as "mild" 
and "moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.

The Rating Schedule further provides criteria for rating 
limitation of motion.  Limitation of flexion is rated as 
noncompensable where flexion is limited to 60 degrees. Flexion of 
the leg limited to 45 degrees warrants the assignment of a 10 
percent rating; flexion limited to 30 degrees warrants the 
assignment of a 20 percent rating; and flexion limited to 15 
degrees warrants the assignment of a 30 percent rating. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where 
extension of the leg is limited to 5 degrees.  Extension of the 
leg limited to 10 degrees warrants the assignment of a 10 percent 
rating; extension limited to 15 degrees warrants the assignment 
of a 20 percent rating; extension limited to 20 degrees warrants 
the assignment of a 30 percent rating; and extension limited to 
45 degrees warrants the assignment of a 50 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion 
to 140 degrees. 38 C.F.R. § 4.71, Plate II
 
Procedural Background

Service connection for status post arthrotomy, right knee, with 
residual chondromalacia and residual effusion was established by 
an August 1971 rating decision, effective January 1970, under 
Diagnostic Code 5257 at the 10 percent disability level.  The 
record shows that, in March 1971, the appellant underwent 
surgical repair of the right knee after a fall.  An October 1975 
rating decision assigned a 20 percent evaluation for right knee 
disability under Diagnostic Code 5257, based on persistent 
problems with pain and effusion, particularly with activity, and 
positive McMurray test in the lateral aspect of the right knee.  
In an October 2000 rating decision, an increased evaluation was 
denied.  The 20 percent rating was continued.
The appellant submitted a claim for increase for right knee 
disability in May 2000.

During the pendency of this appeal, the appellant underwent a 
total knee replacement.  A temporary total evaluation (38 C.F.R. 
§ 4.30) was assigned from October 5, 2006, to December 1, 2007; 
and a 30 percent evaluation was assigned from December 1, 2007, 
under Diagnostic Code 5055.

Factual Background

The record reflects the appellant underwent right knee surgeries, 
to include arthroscopic surgery and partial lateral meniscectomy 
on the right knee in May 1984.  A VA treatment note dated 
November 1999 reflects that the appellant had no specific knee 
complaints other than pain control issues for his right knee.  
The appellant denied taking prescription medication for pain.  
Private treatment records of Dr. L.Y. dated October 1999 to June 
2000 are silent for right knee complaints or findings.

On July 2000 VA examination, the appellant reported a history of 
6 or 7 surgeries on his right knee.  Subjectively, he had right 
knee pain, swelling, a catching sensation, and a popping 
sensation.  He noted that he performs long walking in his 
occupation and is required to wear a brace on the knee in order 
to avoid increased symptoms.  He treats symptoms with ice on a 
frequent basis.  The range of motion was from 8 to 115 degrees, 
active, and 5 to 120 degrees, passive.  There was no fatigue, 
weakness, or lack of endurance associated with the range of 
motion.  Objectively, there was no edema, effusion, instability, 
weakness, redness, heat, or abnormal movement of the right knee.  
Clinical findings showed tenderness and subluxation, along with 
trace lateral collateral ligament laxity.  There was a slightly 
antalgic gait on the right.  X-ray of July 2003 showed moderate 
osteoarthritis.  The diagnosis was right knee pain secondary to 
osteoarthritis.

VA treatment record dated May 2001 reflects that he appellant 
wore a knee brace and ambulated with a cane.  A June 2001 note 
indicated that the appellant had knee pain.  Objectively, there 
was slight swelling.  A June 2001 x-ray showed findings 
consistent with osteoarthritis of the right knee.  An August 2001 
note reflects a request for pain prescription refill.  Walking 
and standing were aggravating factors for right knee pain.  The 
appellant ambulated with the assistance of a cane.  A July 2001 
note reflects a request for a new knee brace and report that his 
pain is controlled with medication.  Diagnoses included 
osteoarthritis of the right knee.  An October 2001 note reflects 
that the appellant presented for a right knee brace.  He reported 
knee pain while playing ping-pong.  There was osteoarthritis, 
moderate-severe joint narrowing, and osteopenia.  There was no 
significant joint effusion.  It was noted the he likes his 
elastic brace best and that he worked as a casino floor man.  
Mild right anterior cruciate ligament (ACL) laxity was found.  
The appellant was prescribed three types of right knee brace to 
include a DonJoy.

In December 2001, the appellant reported that his right knee pain 
worsened after he moved to Las Vegas and worked on his feet all 
night.

In February 2002, the appellant reported having chronic pain in 
his knee and missing a lot of days of work.

In December 2002, the appellant reported right knee pain and 
missing days from work due to pain.

In October 2003, the appellant reported increasing knee pain and 
use of pain medication.

VA treatment notes dated March 2003 reflect use of a knee brace 
and slow gait.  In May and July 2003, the appellant complained of 
knee pain.  A December 2003 x-ray showed degenerative changes and 
moderate joint effusion of the right knee.

On VA spine examination in February 2004, it was noted that the 
appellant walked with a cane and had a brace for the right knee.  

On VA knee examination in February 2004, an x-ray showed 
moderately severe osteoarthritic changes of the right knee.  It 
was noted that the appellant retired because of disability.  
Range of motion testing showed 90 degrees of flexion and -2 
degrees of extension.  There was painful motion.  The appellant 
denied flare-ups, dislocation, and recurrent subluxation.  The 
examiner indicated that there was additional limitation of 
function due to pain, 10 percent.  Examination revealed no signs 
of effusion, edema, redness, heat, abnormal movement, guarding, 
or ankylosis.  It was noted that his limped due to his back and 
knee pain.  The joint appeared stable at the medial and 
collateral ligaments of the right knee; and ACL and posterior 
cruciate ligaments appeared close to normal limits.  McMurray's 
test was negative.  The diagnoses were status post rupture of the 
right lateral meniscus, operated; and degenerative joint disease 
of the right knee.

At a videoconference hearing conducted in April 2004, the 
appellant along with his spouse testified.  The appellant 
reported that he had a DonJoy knee brace and ambulated with the 
assistance of a cane.  The appellant indicated that he was 
seeking an increased evaluation based on comments of his VA 
doctor.

A VA treatment notes dated July 2004 reflect complaints of right 
knee pain and giving way.  It was noted that he had a metal brace 
with hinges.  Objectively, there was generalized tenderness; mild 
effusion; no warmth; no significant crepitus, and intact 
ligaments.  On range of motion testing, flexion was to 100 
degrees and the examiner stated that the appellant had a 
"tendency to not want to extend beyond 10 degrees short of 
full."  The impression was post traumatic arthritis.  An October 
2004 treatment notes reflects the presence of severe genu valgum 
and right knee pain.  He was ambulatory with limited range of 
motion.  Severe degenerative joint disease of the right knee was 
found and a total knee replacement recommended.  In March 2005, 
it was noted that the appellant had a knee brace and should be 
getting knee surgery.  The appellant was seen in May 2005 for 
follow-up of constant right knee pain, described as sharp and 
sometimes dull throb.  He reported that it was aggravated by 
walking and movements.  Limited range of right knee motion was 
noted.  The records show that the appellant wanted a total knee 
replacement on the right and that he would be evaluated for 
suitability.

In April 2006, VA received record from SSA.  These records 
reflect an award of disability compensation based on 
unemployability due to disability.  These records include 
duplicate copies of VA treatment records.

In December 2006, the appellant underwent a VA orthopedic 
examination for his back.  At this time, he reported that he had 
a total knee replacement in October 2006.

VA treatment records dated December 2005 through August 2006 from 
the San Diego VAMC and dated September 2008 through June 2009 
from the Las Vegas VAMC were obtained.  In June 2008, the 
appellant was seen for refill of medications.  The assessment 
included bilateral knee pain.  A November 2008 treatment note 
reflects a history of total knee replacement two years back.  In 
December 2008 and January 2009, it was noted that the appellant 
ambulates without difficulty and had an independent gait.  In 
April 2009, it was noted that the appellant walks with a steady 
gait.  In May 2009, the appellant reported that he walked 2 
blocks most days.

In a May 2010 statement, the appellant reported that he had some 
improvement since his knee replacement but continued to have 
severe pain, stiffness, and swelling.  He reported that he used a 
cane to ambulate and could only walk a short distance.  He 
reported taking pain medication on a daily basis.  He stated that 
he is trying to exercise.

Analysis

1.  Right Knee Disability Prior To October 5, 2006

For the period prior to October 5, 2006, right knee disability is 
evaluated as 20 percent disabling based on 
subluxation/instability.  Having carefully reviewed the record, 
the Board finds that a higher evaluation under Diagnostic Code 
5257 is not warranted.  A higher evaluation requires severe 
recurrent subluxation or lateral instability.  The evidence shows 
that the appellant uses a knee brace and ambulates with the 
assistance of a cane.  The evidence further shows subluxation and 
trace lateral collateral ligament laxity on VA examination in 
July 2000.  However, severe recurrent subluxation is not shown.  
There was no instability on VA examination in July 2000.  ACL 
laxity was characterized as "mild" on VA treatment in October 
2001.  VA treatment records reflect no complaints or findings for 
recurrent subluxation or instability of the right knee joint.  On 
VA examination in February 2004, the appellant denied recurrent 
subluxation and clinical findings indicated that the ACL and 
posterior cruciate ligaments were close to normal.  In view of 
the appellant's complaints and the objective findings, the Board 
believes that the symptomatology more closely approximates the 
criteria for moderate disability, which is evaluated as 20 
percent disabling.  Absent complaints or findings for severe 
recurrent subluxation or lateral instability, the symptomatology 
does not more nearly resemble the criteria for a higher 
evaluation under Diagnostic Code 5257.  While the appellant uses 
a knee brace and a cane, the Board finds that the use of these 
appliances in the context of the objective findings show no more 
than moderate impairment.

As noted above, limitation of motion may be separately rated from 
instability or subluxation.  Here, the RO assigned the evaluation 
under Diagnostic Code 5257 and we accept that the RO intended the 
determination that was made.

The Board notes that the appellant is competent to report that 
his disability is worse. The Board accepts that the appellant has 
functional impairment, pain, and pain on motion.  See DeLuca.  
The Board finds the appellant's own reports of symptomatology to 
be credible.  The medical evidence shows painful motion and 
osteoarthritis.  The record reflects complaints of chronic right 
knee pain, clinical findings for pain on motion, and x-ray 
evidence of osteoarthritis for the period prior to October 5, 
2006.  On his July 2000 VA examination, the primary diagnosis was 
right knee pain secondary to osteoarthritis.  VA treatment 
records show complaints that walking and standing were 
aggravating factors for right knee pain.  These records further 
show that the appellant had lost time from work due to knee pain.  
On VA examination in February 2004, the examiner noted painful 
motion.  In view of the above, the Board concludes that both the 
lay and medical evidence supports the assignment of a separate 10 
percent rating based on painful motion with periarticular 
pathology productive of disability prior to October 5, 2006.  In 
this case, the evidence establishes the presence of periarticular 
pathology and painful motion.

However, an evaluation in excess of 10 percent is not warranted.  
The 10 percent evaluation now assigned contemplates limitation of 
flexion to 45 degrees or limitation of extension to 10 degrees.  
In order to warrant a higher evaluation, the disorder must 
approximate the functional equivalent of limitation of flexion to 
30 degrees.  DeLuca supra.  Here, there is no lay or medical 
evidence that flexion of the knee is functionally limited to a 
degree beyond 90 degrees on flexion or 8 degrees on extension.  
In fact, the most probative evidence establishes that he has 
significant remaining function as demonstrated by a range of 
motion from 8 to 90 degrees.  Here, the appellant's remaining 
functional flexion is better than 60 degrees, which would be non-
compensable.  Furthermore, at best, the functional restriction of 
extension would approximate a 10 percent evaluation, an 
evaluation already contemplated by the current grant.  Thus, even 
if the Board accepts the evidence that the appellant tended to 
not extend beyond 10 degrees, such finding does not more closely 
approximate the functional equivalent of limitation of extension 
to 15 degrees.  In sum, neither the credible lay evidence, nor 
the testimony or medical evidence establishes that there is 
functional impairment greater than 10 percent.

The Board finds that a uniform rating is warranted for the period 
prior to October 5, 2006 and there is no basis for a staged 
rating.  See Fenderson and Hart, supra.

2.  Right Knee Disability From December 1, 2007

Effective from December 1, 2007, a 30 percent disability 
evaluation was assigned following total knee replacement on the 
right under 5055.  

Diagnostic Code 5055 provides criteria for evaluating impairment 
arising from the prosthetic replacement of a knee joint.  For one 
year following the implantation of a knee prosthesis, a 100 
percent disability rating is assigned.  Thereafter, the minimum 
disability rating which may be assigned, post-knee replacement is 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 60 
percent disability rating is assigned for chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  Id. With intermediate degrees of residual weakness, 
pain or limitation of motion, adjudicators are instructed to rate 
by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 
(limitation of leg extension), or 5262 (impairment of the tibia 
and fibula).  Id.

A review of the record shows that the appellant's right knee 
disability is manifested by pain from December 1, 2007.  
Subjectively, the appellant reported symptoms of severe pain, 
stiffness, and swelling along with use of a cane to ambulate and 
the inability to walk more than a short distance.  However, VA 
treatment records dated December 2008 and January 2009 reflect 
that the appellant ambulated without difficulty and had an 
independent gait.  There is no indication that he is used or 
required any assistive device for ambulation.  In May 2009, the 
appellant reported that he walked almost 2 blocks most days.  
There are no complaints or findings for weakness or limitation of 
motion.  A June 2008 assessment was bilateral knee pain and the 
records show that he was seen for a refill of pain medications.

The appellant is competent to report symptoms of weakness.  
However, upon consideration of the evidence, the Board finds that 
the appellant's suggestion that he has right knee weakness that 
requires the support of cane to ambulate is not credible and that 
the objective evidence is more probative on this matter.  The 
objective evidence shows that he walks independently and with a 
steady gait.

With regard to pain, the Board acknowledges that the appellant's 
complaints of pain are competent and credible.  However, chronic 
severe painful motion is not shown.  Notably, the appellant does 
not report "severe pain" during VA treatment and his pain has 
not been characterized as severe.  This, coupled with the 
findings for ambulation without difficulty and steady gait 
without report of pain, suggests that the pain is in fact not 
severe.

Accordingly, the Board concludes that the evidence of record does 
not more closely approximate the criteria for a 60 percent rating 
under Diagnostic Code 5055 based on chronic residuals of severe 
painful motion or weakness in the affected extremity.  38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5055.
The Board has further considered a higher evaluation based on 
intermediate degrees of disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Ankylosis is rated under Diagnostic Code 
5256, which provides ratings from 30 to 60 percent.  However, in 
this case, there is no evidence of ankylosis-favorable or 
unfavorable.  Therefore, a higher rating based on this criteria 
is not warranted.

Limitation of extension is rated under Diagnostic Code 5261, 
which provides ratings from 0 to 50 percent.  In this case, there 
are no complaints or findings for limited extension following the 
temporary total evaluation for total right knee replacement 
surgery.  As such, the appellant does not meet the criteria for a 
noncompensable rating, much less a rating greater than that 
currently assigned.  Therefore, a higher rating based on this 
criteria is not warranted.

Nonunion of the tibia and fibula, with loose motion, requiring a 
brace is rated under Diagnostic Code 5652 as 40 percent 
disabling.  Malunion of the tibia and fibula with marked knee or 
ankle disability is rated as 30 percent disabling.  Malunion of 
the tibia and fibula with moderate knee or ankle disability is 
rated as 20 percent disabling, while malunion causing slight knee 
or ankle disability is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71, Diagnostic Code 5262.  Here, the evidence shows no 
indication that there is nonunion or malunion of the tibia and 
fibula.  Therefore, this code is not for application.

As an aside, the Board observes that Diagnostic Code 5055 does 
not include rating by analogy to Diagnostic Code 5260 (limitation 
of flexion)-as this would not afford a rating greater an than the 
minimum rating provided under Diagnostic Code 5055 since 30 
percent is the maximum schedular rating available under 
Diagnostic Code 5260 for limited flexion.  Therefore, this 
provision provides no basis for an increased evaluation.

On consideration of whether a separate disability rating is 
warranted based on instability or subluxation, Diagnostic Code 
5257, the Board concludes that a separate evaluation is not 
warranted.  The Board concludes that Diagnostic Code 5055 
mandates consideration of chronic residuals.  Although Diagnostic 
Code 5055 references Diagnostic Codes 5256, 5261, and 5262 by 
analogy, we believe that the referencing of such Diagnostic Codes 
are examples rather than an all inclusive list.  Therefore, 
instability may be regarded as another residual of right knee 
replacement under Diagnostic Code 5055.  However, in this case, 
the Board notes that the appellant does not report that his 
symptoms include instability.  Rather, he reports having severe 
pain, stiffness, and swelling.  Accordingly, a rating by analogy 
to instability is not warranted.

Lastly, the Board has considered a separate rating based on 
scars.  However, we note that the appellant has not claimed any 
functional or other impairment resulting from the surgical scars 
of the right knee.  Notwithstanding, the Board has reviewed the 
record to ascertain whether a separate rating may be awarded on 
this basis.

There are various Diagnostic Codes addressing scars in the 
Schedule:  Diagnostic Code 7801 provides a 10 percent rating for 
a deep scar (or one that causes limitation of motion) when it 
involves an area or areas exceeding 6 square inches(sq. in.) or 
39 square centimeters (sq. cm.); a 20 percent disability rating 
is warranted for when it involves an area or areas exceeding 12 
sq. in. (77 sq.cm.); a 30 percent disability rating is warranted 
when it involves an area or areas exceeding 72 sq. in. (465 
sq.cm.); and a 40 percent rating is warranted when it involves an 
area or areas exceeding 144 sq. in. (929 sq. cm.). 38 C.F.R. § 
4.118.  Diagnostic Code 7802 provides a 10 percent rating for a 
scar (not on the head, face, or neck) that is superficial and 
does not cause limitation of motion if the scar has an area of 
144 sq. in. (929 sq. cm.) or greater. 38 C.F.R. § 4.118.  
Diagnostic Code 7803 provides a 10 percent rating for a 
superficial, unstable scar (one where there is frequent loss of 
covering of skin over the scar). 38 C.F.R. § 4.118.  Diagnostic 
Code 7804 provides a 10 percent rating a superficial scar (not 
associated with underlying soft tissue damage), that is painful 
on examination.

In this case, there is no indication in the record that the 
appellant has scars that are tender or painful, deep or unstable, 
or 144 sq. in. or greater in area, or that produce limitation of 
function.  Therefore, a separate rating based on scars in not 
warranted.

Absent a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

A review of the record discloses no basis for staged ratings from 
December 1, 2007.  The record shows a uniform disability picture 
from December 1, 2007.  The above analysis was undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  However, the Board 
concludes that the appellant's disability has not changed and a 
uniform evaluation is warranted.

Extra-Schedular Evaluations

In the Board's adjudication of the increased ratings claims, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  In this case, the appellant 
has alleged that his service-connected disabilities adversely 
affect his ability to obtain and maintain employment.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board acknowledges that 
the appellant has reported interference with employment due to 
knee disability and the record further confirms that he has not 
been employed on a regular basis for many years.  However, the 
Board also observes that the evidence does not establish that the 
appellant has experienced hospitalizations or other severe or 
unusual impairment due to the service-connected right knee 
disability.  In short, the rating criteria for his right knee 
disabilitycontemplate not only his symptoms but the severity of 
his disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
his service-connected right knee disability.  See 38 U.S.C.A. § 
1155 (Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.


ORDER

A rating greater than 20 percent prior to October 5, 2006,  for a 
torn lateral meniscus of the right knee, postoperative, with 
internal derangement and pain secondary to osteoarthritis, is 
denied.

A separation 10 rating under 38 C.F.R. § 4.59 based on functional 
limitation of right knee extension is granted.

A rating greater than 30 percent from December 1, 2007, for 
status post total knee replacement is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


